Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-12, 14-18, and 20 have been examined.

Reasons for Allowance
	Claims 1-5, 7-12, 14-18, and 20 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-5, 7-12, 14-18, and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Sun, et al., DxNAT - Deep Neural Networks for Explaining Non-Recurring Traffic Congestion, arXiv:1802.00002v1 [cs.LG] 30 Jan 2018, 2018, pp. 1-10 fails to expressly teach:
	Claim 1’s "...learning the dynamics includes intersecting an impact of the one or more non-recurrent events with a selected vehicle route in the transport network for both a selected time and location..."


	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 8. Specifically, the closest prior art of Sun, et al. fails to expressly teach:
	Claim 8’s "...learning the dynamics includes intersecting an impact of the one or more non-recurrent events with a selected vehicle route in the transport network for both a selected time and location..."
	Claim 8’s "...learn one or more vehicle-specific factors in relation to a historical journey and current journey of a vehicle..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 15. Specifically, the closest prior art of Sun, et al. fails to expressly teach:
	Claim 15’s "...learning the dynamics includes intersecting an impact of the one or more non-recurrent events with a selected vehicle route in the transport network for both a selected time and location..."


	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	List, et al., Quantifying Non-Recurring Delay on New York City’s Arterial Highways, Project C-01-29, FINAL REPORT, New York State Department of Transportation, Region 11, 2008, pp. 1-321

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
08 OCT 2021